DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 12-14, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, the final feature of claim 1 recites determining, based on image data of a subject collected by the visual sensor, one or more characteristics of at least a portion of the subject in the first coordinate system using the transformation relationship.
The first coordinate system is the coordinate system for the medical device such as a syringe with needle; the purpose of the invention as understood by the Examiner after review of the application disclosure is to transform the first coordinate system into the second coordinate system of the surgical system. Thus, it would appear the above claim feature should instead recite the second coordinate system. 

The same issues exist for claims 6, 16 and 20.
With regard to dependent claims 12-14, said claims seem to perpetuate the above first/second coordinate system dichotomy of claim 1. Namely the translation should be from the first coordinate system (of the subject/object) to the second coordinate system (of the visual sensor), not the inverse, because the second coordinate system is the calibration coordinate system overall, and the first coordinate system is localized to the object/subject, such that the first coordinate system may be thought of as more of an artificial construct, than a coordinate system in which calibration may occur, such as the second coordinate system of the image sensor.
Either amendment or clarification on record is required in the next Response with regard to claims 12-14. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stryker (EP 2 769 689).

Regarding claim 1, Stryker discloses a system, (paragraph 0023 surgical system provided) comprising: at least one storage device storing executable instructions; (paragraph 0019 storage with instructions) and at least one processor and when executing the executable instructions, the at least one processor is configured to cause the system to perform operations (paragraph 0019 computing device executing the instructions is the same) including: obtaining, based on prior information regarding a device, a plurality of interest points, each of the plurality of interest points corresponding to a portion of the device, the prior information providing one or more characteristics of each of a plurality of portions of the device in a first coordinate system applied to the device; (paragraph 0048 a device is marked with known markings of known relative position in device coordinate system and used to orient the device, also, is used to identify device elements such as proximal end at paragraph 0067 or paragraph 0025 identifying an active tip of the device for surgery) obtaining image data of the device captured by a visual sensor, (paragraph 0046 camera 160 may be fixed global camera for acquiring images of surgical device, whether device or imaging device) the image data of the device including a representation of at least a portion of the device; (paragraphs 0051/0054 image includes device and markings, image further parsed to find active end) identifying at least a portion of the plurality of interest points from the image data of the device; (paragraph 0065 at least four markers must be identified in image of device) determining, based on information of at least a portion of the identified interest points in the first coordinate system and in a second coordinate system that is applied to the visual sensor or the image data of the device, a transformation relationship between the first coordinate system and the second coordinate system; (paragraph 0010 transformation between coordinate system of marked object and camera or device coordinate system-see also paragraph 0047/0052) and determining, based on image data of a subject collected by the visual sensor, one or more characteristics of at least a portion of the subject in the first coordinate system using the transformation relationship. (paragraphs 0025 and 0067 markings with associated transformations on device in first object coordinate system; and further the active end of the device is identified, and tracked using transformational relationship, this is interpreted as the device characteristic)
Claims 16 and 20 are method and computer program product claims, respectively, reciting features similar to claim 1, and are therefore also anticipated by Stryker for reasons similar to those set forth above regarding claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker.

Regarding claim 2, Stryker fails to identically disclose the recited, namely an engineering drawing. However, Stryker teaches obtaining calibration data from storage, (paragraph 0052) and the calibration data includes the markings in situ on device, (paragraph 0048), making obvious an engineering drawing detailing markings and corresponding device with parameters relative to markings is obtained. 
It would have been obvious to one of skill in the art to use engineering drawings of a device, because engineering drawings of devices and use thereof is well known to those skilled in the art. 
Regarding claim 7, Stryker discloses wherein to identify at least a portion of the plurality of interest points from the image data, the at least one processor is further configured to cause the system to perform the operations including: extracting a plurality of feature points from the image data, (paragraph 0065 at least four markers must be identified in image) each of the plurality of extracted feature points including one or more estimated feature descriptions of the extracted feature point; (paragraph 0025 active or distal end of device identified) obtaining, based on the prior information, one or more reference feature descriptions of each of the plurality of interest points. (paragraphs 0052 and 0048 calibration data retrieved, includes marking locations on device, and will compass identification of active part) 
While necessary and well-known, Stryker is deemed inchoate with regard to identically disclosing the further features of determining the at least a portion of the plurality of interest points by matching, based on the one or more reference feature descriptions and the one or more estimated feature descriptions, each of the at least a portion of the plurality of interest points with one of the plurality of feature points.
However, Stryker teaches obtaining calibration data with feature points (paragraphs 0048 and 0052), and images with the feature points and correlating position of the images, (paragraphs 0012 and 0020) thus making obvious matching the feature points of the calibration data with the feature points of the image as recited. 
That is, it is necessary in Stryker to match the calibration data image with the camera image using feature points to identify the device, such as its active end, thereby rendering obvious determining the at least a portion of the plurality of interest points by matching, based on the one or more reference feature descriptions and the one or more estimated feature descriptions, each of the at least a portion of the plurality of interest points with one of the plurality of feature points.
It would have been obvious to one of skill in the art to match the retrieved calibration points, including the active part, with the calibration points of the images to identify the device in the image, because such is well-known in the art. 
Dependent claim 18 is a method claim reciting features similar to claim 7, and is therefore also rendered obvious by Stryker for reasons similar to those set forth above regarding claim 7.

Claims 3, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker in view of Hresko (US 2018/0242920).

	Regarding claim 3, while Stryker makes obvious the recited, it does not identically disclose the same; however, Hresko teaches obtaining the plurality of interest points from a feature library constructed based on the prior information regarding the device. (paragraph 0074 device manufacture may create a library of medical devices with identifying symbols and other data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Hresko to Stryker because it is well known and understood by those of skill in the art to use a feature library to obtain device features for compare, and also associated information.
Dependent claim 17 is a method claim reciting features similar to claim 3, and is therefore also rendered obvious by Stryker in view of Hresko for reasons similar to those set forth above regarding claim 3.
	Regarding claim 6, Stryker discloses or at least teaches obtaining a plurality of second interest points...; (paragraph 0048 a device is marked with known markings of known relative position in device coordinate system and used to orient the device, also, is used to identify device elements such as proximal end at paragraph 0067 or paragraph 0025 identifying an active tip of the device for surgery, this may be for a further second device, or a further image acquisition or because the second interest points are not distinguished from the first points, may be the first points) obtaining second image data captured by a second sensor, (as a matter of claim interpretation, the first sensor is not distinguished from the first sensor so may be first sensor; however, Stryker discloses three cameras: a camera for each of the tool and the ultrasound, and third global camera 160; any of these three cameras read on the same and have similar imaging functionality-see paragraphs 0065-0067) the second image data including a representation of at least a portion of the device; (paragraphs 0051/0054 image includes device and markings, image further parsed to find active end) identifying at least a portion of the plurality of second interest points from the second image data; (paragraph 0065 at least four markers must be identified in image of device)52Attorney Docket No. 20618-0527US00 determining, based on identified second interest points, a second transformation relationship between the first coordinate system and a third coordinate system applied to the second visual sensor or the second image data; (as a matter of claim interpretation, the recited elements are not distinguished for the elements of claim 1, so may be same elements; however, Styker discloses a camera for the ultrasound and a camera for the surgery device and a global camera, and thus the further third coordinate system applied to the second visual sensor or the second image data see paragraphs 0065-0067) and determining, based on second image data of the subject collected by the second visual sensor, one or more characteristics of at least a portion of the subject in the first coordinate system using the second transformation relationship. (paragraphs 0025 and 0067 markings with associated transformations on device in an object coordinate system; and further the active end of the device is identified, and tracked using transformational relationship, this is interpreted as the device characteristic)
Furthermore, the above recited features duplicate features of claim 1 which are a further iteration of claim 1, and thus mere duplication. Duplication has been found by the courts to be totemic of obviousness. See MPEP 2144.04VI.B.Duplication of Parts
As per above, Stryker fails to identically disclose obtaining interest points from the feature library; however, as per above Hresko teaches obtaining interest points from the feature library. (paragraph 0114)
Same rationale for combining and motivation apply as for claim 3 above.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker in view of Hresko, in yet further view of Colin (US 2016/0264262).

Regarding claim 4, Stryker fails to disclose the recited, and while Hresko teaches descriptions associated with symbols and stored in a feature library, (paragraph 0111) Hresko falls short of teaching feature descriptions of reference points as recited. 
However, Colin teaches wherein the feature library is constructed by a process (paragraph 0123 feature library constructed by process of data gathering by robot cameras imaging device) including: selecting, based on one or more criteria, a plurality of reference points on the device from the prior information; (paragraphs 0125/1026 device differences/analogies used as type criteria, for example, to select anomalies/regions/areas of device) determining, based on the prior information, one or more reference feature descriptions of one or more reference features of each of the plurality of reference points; (paragraphs 0136/0126 descriptions of anomalies added to anomaly designation in feature database) and establishing the feature library including the plurality of reference points and the one or more reference feature descriptions of each of the plurality of reference points. (paragraph 0127 database includes designation of anomalies on device and description thereof)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Colin to Stryker and Hresko because Colin teaches its feature database allows for using the feature position of the reference feature/anomaly/point to carry out assessment of the point/anomaly on the device or relative to the device. (paragraph 0138)
Regarding claim 5, Stryker fails to disclose the recited, and while Hresko teaches a feature library and it is necessary to update the same, Hresko falls short of explicitly teaching device feature updating in a feature library. 
However, Colin teaches determining whether an actual setup of the device deviates from the prior information regarding the device; (paragraphs 0123-0126 different devices models in database have different features and there may be different iterations among device models, and the actual setup of the particular device is compared to the device model features or the previous device at last inspection where images were stored in the database) and in response to a determination that the actual setup of the device deviates from the prior information regarding the device, updating the feature library. (paragraphs 0126/0127 feature library updated with current configuration information of plane device when plane device differs from previous plane device information) 
With regard to the further temporal feature of before obtaining the plurality of interest points from the feature library, it is inherent in Colin that first the device features in the feature library must be updated before the device features stored in the library may be accurately used, (paragraphs 0126/0127) thereby teaching the before obtaining the plurality of interest points from the feature library. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Islam to Stryker because it is well known and understood by those of skill in the art that it is necessary update features of devices in a feature library to have the correct features for device compare.

Claims 8-11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker in view of Islam (US 10,399,227).

Regarding claim 8, Stryker discloses wherein to determine, based on information of at least a portion of the identified interest points in the first coordinate system and in a second coordinate system that is applied to the visual sensor or the image data of the device, a transformation relationship between the first coordinate system and the second coordinate system. (paragraph 0047, and also shown figure 5, transformation between coordinate systems based on interest points in object coordinate system and a camera coordinate system, see for example, T5 in figure 5)
While calibration of accuracy/precision is well known in camera systems, Stryker fails to identically disclose obtaining a determination result by determining whether a prior transformation relationship determined in a prior update needs to be updated; and determining, based on the determination result, the transformation relationship.
However, in the same area of camera and coordinate systems, when applied to Stryker, Islam teaches obtaining a determination result by determining whether a prior transformation relationship determined in a prior update needs to be updated; (column 3, lines 40-55, transformational function relative to camera affected by camera calibration and may need to be updated relative to camera; column 4, lines 30-50, determining if camera calibration is required) and determining, based on the determination result, the transformation relationship. (column 4, lines 45-55; column 5, lines 50-60, transformation relationship will be determined by camera calibration)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Islam to Stryker because it is well known and understood by those of skill in the art that it is necessary to calibrate cameras of a camera system.
Dependent claim 19 is a method claim reciting features similar to claim 8, and is therefore also rendered obvious by Stryker in view of Islam for reasons similar to those set forth above regarding claim 8.
	Regarding claim 9, Stryker fails to identically disclose the recited; however, Islam teaches wherein the determination result includes that the prior transformation relationship does not need to be updated, and the determining, based on the determination result, the transformation relationship includes designating the prior transformation relationship as the transformation relationship. (column 4, lines 30-40 if it is determined that camera calibration not needed, previous calibration parameters used, which implicates maintaining the transformation relationship which uses the camera calibration parameters to derive the transformational relationship)
Same rationale for combining and motivation apply as for claim 8 above.
Regarding claim 10, Stryker fails to identically disclose the recited; however, Islam teaches wherein the determination result includes that the prior transformation relationship needs to be updated, and the determining, based on the determination result, the transformation relationship includes generating, based on the information of the at least a portion of the identified interest points in the first coordinate system and the second coordinate system, the transformation relationship. (column 4, line 55 to column 5, line 5, verification points in a coordinate system used to determine camera deviation, and transformation is adjusted accordingly)
Same rationale for combining and motivation apply as for claim 8 above.
Regarding claim 11, Stryker fails to identically disclose the recited; however, Islam teaches determining, based on at least a portion of the identified interest points, whether the prior transformation relationship needs to be updated. (column 4, line 55 to column 5, line 5, verification points used to determine deviation, and thus update need)
Same rationale for combining and motivation apply as for claim 8 above.
Regarding claim 15, Stryker fails to identically disclose the recited; however, Islam teaches determining, based on a deviation between a current position of the device and a prior position of the device when the prior update was performed or a deviation between a current position of the visual sensor and a prior position of the visual sensor when the prior update was performed, whether the prior transformation relationship needs to be updated. (column 4, lines 30-40 if it is determined that camera calibration deviation between images is too high, it is determined to perform calibration)
Same rationale for combining and motivation apply as for claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Roose (US 10,635,844) implicates coordinate systems transformation including a sensor coordinate system.
Cabiri (US 2010/0272318) is to be considered for dependent claim features. 
REGARDING CLAIMS 12-14: claims 12-14 are rejected under 35 U.S.C. 112(b), but may be allowable if the 35 U.S.C. 112(b) rejections are overcome by clarifying explanation, and said claims are made into standalone claims incorporating the features of the claims from which they depend. Should claims 12-14 be substantively amended, further consideration and search may be required. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485     

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
September 9, 2021